Citation Nr: 1241150	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-39 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.

2.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 30 percent rating for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  The Veteran filed a timely appeal with respect to the assigned disability rating.

Although the Veteran's psychiatric claim was initially limited to PTSD, the record reflects that he also has been diagnosed and treated for depression, alcohol abuse, and personality disorder.  He has neither sought nor been granted separate awards of service connection for those disabilities.  However, as discussed in further detail below, claims for one psychiatric disability effectively encompass claims for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's multiple psychiatric disabilities must be considered in connection with his pending initial increased rating claim.  

During a July 2009 VA psychiatric examination, the Veteran reported a six-year history of unemployment.  Thereafter, the examining VA clinician diagnosed the Veteran with PTSD and determined that the particular symptoms underlying that psychiatric disability constituted "a barrier to his looking for new work."  The Board interprets the VA examiner's finding as raising an implicit claim for a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Board is cognizant that the VA examiner's report preceded the Veteran's award of service connection for PTSD.  Nevertheless, in view of the Veteran's timely appeal of the initial rating assigned for that disability, and the subsequent evidence of record suggesting that his underlying mental health problems are a barrier to employment, the Board finds that a claim for TDIU is part of his pending appeal for an initial increased psychiatric rating.  Accordingly, the Board has jurisdiction over both issues.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's psychiatric and TDIU claims.

In written statements and other documents of record, the Veteran and his representative contest the findings of the July 2009 VA examination, which served as the basis for the initial assignment of a 30 percent PTSD rating.  In essence, they argue that the July 2009 VA examiner did not consider all of the underlying symptoms of the Veteran's PTSD, in particular, his irritability, social isolation, and depression, and instead attributed those symptoms to other psychiatric disabilities for which he is not service connected.  Moreover, they contend that, had the Veteran's complete psychiatric symptomatology been contemplated in his award of service connection for PTSD, he would have been entitled to a higher rating.  

While the Veteran's award of service connection was predicated upon his PTSD, he also has current diagnoses of depression, alcohol abuse, and personality disorder.  The Board recognizes that, under VA's governing regulations, alcohol and drug abuse in general constitutes willful misconduct for which disability benefits may not be granted.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2012).  Nevertheless, alcohol dependence, or another disability resulting from substance abuse, may warrant VA compensation where such abuse is secondary to, or as a symptom of, a service-connected disorder.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Similarly, personality disorder is not a disease or injury under VA regulations and therefore not a disability for which service connection can be awarded.  38 C.F.R. § 3.303(c) (2012).  However, benefits may be granted based upon probative evidence showing that PTSD, or another psychiatric disability, was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2012); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  

Having thus established that alcohol abuse and personality disorder may be considered in a claim for VA benefits, the Board finds that the psychiatric symptoms associated with each of those disorders, and with the Veteran's depression, must be addressed in determining whether to grant his claim for an initial higher rating.  While mindful that the Veteran is not in receipt of service connection for any of those conditions, current VA law directs that all of his underlying psychiatric symptoms must be taken into account in determining his disability rating for PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, the Board is precluded from differentiating between the symptoms attributable to the Veteran's PTSD and those associated with his nonservice-connected mental health disorders absent clinical evidence that clearly shows such a distinction.  Mittleider v. West, 11 Vet. App. 181 (1998).  

In this case, the Board recognizes that the July 2009 VA examiner attempted to distinguish between the Veteran's PTSD and alcohol abuse by noting that his drinking had begun in adolescence and was "largely independent" of his service-connected disability.  Similarly, the VA examiner determined that the Veteran's personality disorder was not etiologically related to his PTSD.  However, the examiner found that a link did exist between the Veteran's depressive disorder and his personality disorder and PTSD.  The examiner then determined that the Veteran's various psychiatric disabilities were productive of divergent degrees of social and occupational impairment, thereby warranting separate Global Assessment and Functioning (GAF) scores.  Specifically, the examiner assigned GAF scores of 56 for the Veteran's PTSD alone, 55 for his combined PTSD and depressive disorder, and 49 for his overall mental health disorders.

The GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  While GAFs of 55 and 56 denote moderate psychiatric symptoms, such as a depressed mood and periodic insomnia, a GAF of 49 is indicative of more serious impairment.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Moreover, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board acknowledges that the July 2009 VA examiner assigned a higher GAF score for the Veteran's PTSD alone than for his PTSD and depression combined and for his overall mental health disorders.  That suggests that not all of the Veteran's social and occupational impairment is attributable to his service-connected disability.  Additionally, the Board is mindful of the VA examiner's other clinical findings, which attempted to etiologically distinguish between the Veteran's PTSD and the other mental health disorders for which he is not service connected.  Nevertheless, the record shows that all of those conditions have been diagnosed based on the same predominant symptoms.  That is evident from the Veteran's VA mental health records, which are replete with findings of DSM-IV Axis I PTSD, predicated on a symptomatology that includes depressed mood, alcohol abuse, violent outbursts, and social withdrawal.  The same symptoms are also encompassed within the Veteran's other DSM-IV Axis I diagnoses of major depressive disorder and alcohol abuse and his Axis II diagnosis of personality disorder.  

Based on the foregoing, it appears that the Veteran's service and nonservice-connected mental health diagnoses are manifested by overlapping symptomatology.  That was effectively acknowledged by the VA examiner, who did not separate the various psychiatric symptoms associated with the Veteran's PTSD, depression, alcohol abuse, and personality disorder, despite finding that the disorders were distinct in terms of etiology and GAF scores.  Therefore, the Board finds that all of the Veteran's psychiatric symptoms must be attributed to his PTSD for purposes of determining the proper disability rating to assign for that disorder unless they can be distinguished, which has not been done here.

Moreover, the Board finds that, in order to comprehensively assess the current nature and severity of the Veteran's psychiatric symptoms, a new VA examination is warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board recognizes that the VA examiner attempted to consider the Veteran's overall psychiatric symptomatology by assigning him a GAF score of 49 for his combined mental health disorders.  However, the GAF score is only one component of VA's analysis in a claim for a higher psychiatric disability rating.  In addition, it is necessary to consider the other criteria set forth in the General Rating Formula for Mental Disorders.  The criteria include exaggerated startle response, sleep problems, nightmares, flashbacks, intrusive thoughts, panic attacks, anxiety, depressed mood, suicidal and homicidal ideation, hallucinations and delusional behavior, difficulty establishing and maintaining effective work and school relationships, memory and concentration loss, and other symptoms of emotional and cognitive impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2012).  

In this case, it appears that, by singling out the Veteran's PTSD from his other psychiatric diagnoses, the VA examiner focused only on the behavioral manifestations that were directly attributable to that disorder, specifically, the signs and symptoms that the Veteran had developed as a result of his verified in-service stressors.  Consequently, it remains unclear whether the Veteran's other psychiatric symptoms, which arose independently from service but now overlap with his PTSD and other mental health disorders, have been addressed adequately to rate his claim.  

The Veteran and his representative have argued that his psychiatric symptoms have not been adequately addressed.  While a lay person, the Veteran is competent to comment on symptoms such as irritability, social isolation, and feelings of depression, which are within the realm of his experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, his representative is competent to relate the Veteran's account of those symptoms.  Additionally, the Board considers both parties' statements to be credible in the absence of any contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, neither the Veteran nor his representative has demonstrated the clinical expertise to provide a probative opinion on a medical matter, such as the severity of a current psychiatric disability within the context of the VA rating schedule.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board itself is precluded from making clinical findings with respect to the Veteran's overall level of psychiatric impairment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that a new VA examination is necessary in order to obtain a comprehensive clinical picture of the Veteran's psychiatric disability for rating purposes.

In so finding, the Board is further guided by the evidence of record that suggests the Veteran's psychiatric disability may have worsened since his July 2009 VA examination.  The Board recognizes that the mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The most recent VA examination is now somewhat stale and the record contains evidence suggesting that the Veteran's PTSD and related mental health problems may have worsened since that time.  VA mental health records generated after the July 2009 examination show that Veteran has undergone extensive group and individual therapy for his psychiatric problems.  Additionally, those records show that he has complained of more frequent intrusive thoughts and worsening social withdrawal symptoms.  Accordingly, the Board finds that there may have been a significant change in the Veteran's condition and, thus, a new examination is needed to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2012).  That new VA examination should include a review of all pertinent information in the Veteran's claims folder, including any additional lay and clinical evidence obtained pursuant to this remand.  38 C.F.R. § 4.1 (2012).  

Next, turning to the Veteran's implicit TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2012).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2012).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The record shows that, in addition to a psychiatric disability, the Veteran is service connected for bilateral tinnitus, rated 10 percent.  He also has been awarded service connection and assigned 0 percent ratings for bilateral hearing loss and a ring worm-related skin infection.  The Veteran's total combined rating is 40 percent.  Therefore, he does not meet the percentage criteria for consideration of a TDIU rating.  38 C.F.R. § 4.16(a) (2012).  Nevertheless, additional development is needed in order to ascertain whether the Veteran is entitled to an increased initial rating for his psychiatric disability.  That additional development could have bearing on whether he meets the criteria in 38 C.F.R. § 4.16(a) and, thus, affect the outcome of his TDIU claim.  Accordingly, the Board considers the Veteran's TDIU claim to be inextricably intertwined with the psychiatric issue currently on appeal.  Therefore, consideration of the Veteran's TDIU claim must be deferred pending adjudication of his claim for an initial increased rating for a psychiatric disability.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a Veteran's claim for another issue).

The Veteran has not yet been afforded a VA examination with respect to his TDIU claim.  While the July 2009 VA examination addressed the impact of the Veteran's PTSD and other psychiatric diagnoses on his employability, it did not take into account the effects of his other service-connected disabilities on his ability to work.  Moreover, the record includes evidence that the severity of the Veteran's psychiatric disability may have worsened since that prior examination and, thus, may be productive of greater occupational impairment.  Accordingly, the Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the current impact of his psychiatric disability and other service-connected disorders on his ability to obtain and maintain substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  

Finally, it appears that pertinent VA medical records may be outstanding.  The most recent VA medical records associated with the Veteran's paper claims folder and Virtual VA file are dated in June 2010.  Those records show that the Veteran was continuing to receive therapy and medication for his psychiatric problems and that he planned to return for additional outpatient treatment in the following three months.  Thus, it appears that the Veteran may have undergone subsequent VA treatment relevant to the issues now on appeal.  Moreover, the Board considers it significant that the Veteran's appeal is already being remanded for additional development on other grounds, including a follow-up VA examination that will require review of the complete updated record.  Accordingly, the Board finds that, on remand, efforts should be made to obtain hard copies of all pertinent VA medical records dated since June 2010, the most recent medical records in the physical claims file, including all records that currently exist in Virtual VA but have yet to be associated with the paper claims folder.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all records from the VA Medical Center in Indianapolis, Indiana, dated since June 2010.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the severity of his service-connected psychiatric disability and to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in July 2009, his subsequent assertions of psychiatric symptoms that were not considered during that examination, and the lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  Thereafter, the VA examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disability, bilateral tinnitus, bilateral hearing loss, and ring worm-related skin infection, either singularly or jointly but without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

3.  Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Afterwards, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


